              Case 1:19-cv-04183-VM Document 8 Filed 06/26/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


LARRY ENRIQUEZ, Individually and
On Behalf of All Others Similarly Situated,
                                                           No. 1:19-CV-04183 (VM)
                              Plaintiff,

v.

NABRIVA THERAPEUTICS PLC, and
TED SCHROEDER,

                              Defendants.


ANTHONY MANNA, Individually and
On Behalf of All Others Similarly Situated,
                                                           No. 1:19-CV-04713 (VM)
                              Plaintiff,

v.

NABRIVA THERAPEUTICS PLC, and
TED SCHROEDER,

                              Defendants.


                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Tamar Kaplan-Marans of Wilmer Cutler Pickering Hale and

Dorr LLP hereby respectfully enters her appearance as counsel for Defendants Nabriva Therapeutics

PLC and Ted Schroeder in the above-captioned actions, and respectfully requests that all subsequent

papers be served upon her at the address indicated below. I certify that I am admitted to practice in

this court.
         Case 1:19-cv-04183-VM Document 8 Filed 06/26/19 Page 2 of 2



Dated: New York, New York
       June 26, 2019
                                       Respectfully submitted,

                                       /s/ Tamar Kaplan-Marans
                                       Tamar Kaplan-Marans
                                       Wilmer Cutler Pickering Hale and Dorr LLP
                                       7 World Trade Center
                                       250 Greenwich Street
                                       New York, NY 10007
                                       Tel: (212) 230-8809
                                       Fax: (212) 230-8888
                                       tamar.kaplan-marans@wilmerhale.com

                                       Attorney for Defendants
